Citation Nr: 1412973	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  11-21 015	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1991 to June 1995.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the San Diego, California, Regional Office of the Department of Veterans Affairs (VA) which, inter alia, denied the Veteran's application to reopen his claim of entitlement to service connection for a left knee disability for failure to submit new and material evidence.  


FINDING OF FACT

In November 2013, prior to the promulgation of a decision in the appeal, the RO received oral notification from the appellant via telephone requesting a withdrawal of his appeal regarding newness and materiality of evidence submitted to reopen his claim for service connection for a left knee disability.  The Board was duly informed of the aforementioned development in written correspondence from the appellant's representative, which was received in March 2014.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, this appeal was forwarded to the custody of the Board in May 2013.  Thereafter, a VA Report of Contact shows that the appellant notified the RO via a November 2013 telephone conversation that he expressly desired to withdraw his appeal regarding whether new and material evidence was submitted with his application to reopen his claim for service connection for a left knee disability.  The Board was subsequently notified of the appellant's request in written correspondence received from the appellant's representative in March 2014.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of the new and material evidence claim regarding the appellant's application to reopen his claim for service connection for a left knee disability is dismissed.



		
MICHAEL A. HERMAN
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


